EXAMINER’S AMENDMENT

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In lines 9-11 of the abstract, “said operating in the second mode of operation including ceasing managing uplink resource grant schedules for the plurality of wireless devices connected to the wireless base station” has been corrected to -- the operating in the second mode of operation including ceasing managing uplink resource grant schedules for the plurality of wireless devices connected to the wireless base station --.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 13: the prior art of record does not disclose or render obvious the limitation “wherein operating said first wireless base station in said second mode of operation includes communicating a message to each wireless device connected to the first wireless base station prior to ceasing managing said uplink grant schedule for said plurality of wireless devices, said message indicating that each wireless device is responsible for managing its uplink resource grant schedule” in combination with all other limitations.  Therefore, claims 1 and 13 are allowable over the prior art of record.  
Regarding claims 2 and 14: the prior art of record does not disclose or render obvious the limitation “wherein determining whether to switch from operating in said first mode of operation to operating in a second mode of operation includes determining whether the implementation of the transmission power down command by the first wireless base station will result in a downlink control channel coverage area of the first wireless base station being less than an uplink control channel coverage area of the first wireless base station” in combination with all other limitations.  Therefore, claims 2 and 14 are allowable over the prior art of record.  
Regarding claims 4, 16, and 20: the prior art of record does not disclose or render obvious the limitation “wherein said determining whether to switch from operating in said first mode of operation to operating in a second mode of operation includes determining whether the implementation of the transmission power down command by the first wireless base station will result in a transmission power level for a downlink control channel used for communicating uplink resource grants to the wireless devices being less than a first threshold value” in combination with all other limitations.  Therefore, claims 4, 16, and 20 are allowable over the prior art of record.  
Claims 3, 5-9, 11, 12, 15, and 17-19 depend from one of the above claims and are therefore similarly allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        August 15, 2022